UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                            15 Cr. 667-5 (KPF)

TRAVELL THOMAS,                                          ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      By Order dated October 29, 2020, this Court denied the application of

Defendant Travell Thomas for compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A), which application was predicated on the conditions of his

confinement during the ongoing COVID-19 pandemic. See United States v.

Thomas, No. 15 Cr. 667-5 (KPF), 2020 WL 6364677 (S.D.N.Y. Oct. 29, 2020).

(Dkt. #614). Thereafter, by letter dated December 11, 2020, counsel for Mr.

Thomas filed an emergency application for reconsideration of the Court’s

decision, citing an outbreak of the COVID-19 virus at the Federal Correctional

Institution in Loretto, Pennsylvania (“FCI Loretto”), where Mr. Thomas was then

housed. (Dkt. #619; see also Dkt. #625 (supplemental letter from counsel

dated December 21, 2020)). The Court ordered the Government to provide

additional information addressing, among other items, the testing protocols at

FCI Loretto, which it did by letter dated February 19, 2021. (See Dkt. #626,

627; see also Dkt. #628 (reply letter from counsel for Mr. Thomas)).

      More recently, the Court has obtained from the parties additional

information concerning the conditions of Mr. Thomas’s detention. Mr. Thomas

has advised the Court in a pro se submission that in or about April 2021, he
applied to the Bureau of Prisons (the “BOP”) for placement in its 500-Hour

Residential Drug Abuse Program (or “RDAP”), and that upon his acceptance in

that program, he was transferred to the satellite prison camp at the Federal

Correctional Institution at Cumberland, Maryland (“FCI Cumberland”), where

he is now housed. (See Dkt. #634). The Court has also learned that Mr.

Thomas was offered, and declined, the COVID-19 vaccine in or about April

2021. (Government Email dated May 4, 2021). The Court now considers Mr.

Thomas’s counseled motion for reconsideration, as well as his related pro se

submission.

      In a prior decision involving one of Mr. Thomas’s co-defendants, this

Court discussed the timing and the standards for a motion for reconsideration

under Local Criminal Rule 49.1(d) and, before that, Local Civil Rule 6.3. See

United States v. Sessum, No. 15 Cr. 667-6 (KPF), 2020 WL 6392817, at *1-2

(S.D.N.Y. Oct. 30, 2020). In brief, such motions should generally be filed

within fourteen days of the order sought to be reconsidered, and are to be

granted sparingly:

              [T]he moving party must “point to controlling decisions
              or data that the court overlooked — matters, in other
              words, that might reasonably be expected to alter the
              conclusion reached by the court.” Shrader v. CSX
              Transp. Inc., 70 F.3d 255, 256-57 (2d Cir. 1995)
              (internal citations omitted) (observing that the standard
              for granting motions for reconsideration is “strict”).

              “Reconsideration of a court’s previous order is an
              ‘extraordinary remedy to be employed sparingly in the
              interests of finality and conservation of scarce judicial
              resources.’” Parrish v. Sollecito, 253 F. Supp. 2d 713,
              715 (S.D.N.Y. 2003) (quoting In re Health Mgmt. Sys. Inc.
              Secs. Litig., 113 F. Supp. 2d 613, 614 (S.D.N.Y. 2000)).
                                         2
            “The major grounds justifying reconsideration are an
            intervening change of controlling law, the availability of
            new evidence, or the need to correct a clear error or
            prevent manifest injustice.” Virgin Atlantic Airways,
            Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir.
            1992) (internal citation and quotation marks omitted).

            The Second Circuit has made clear that a motion for
            reconsideration “is not a vehicle for relitigating old
            issues, presenting the case under new theories ... or
            otherwise taking a second bite at the apple.” Analytical
            Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52
            (2d Cir. 2012). Such a motion likewise should not be
            made “reflexively to reargue ‘those issues already
            considered when a party does not like the way the
            original motion was resolved.’” In re Optimal U.S. Litig.,
            813 F. Supp. 2d 383, 387 (S.D.N.Y. 2011) (quoting
            Makas v. Orlando, No. 06 Civ. 14305 (DAB) (AJP), 2008
            WL 2139131, at *1 (S.D.N.Y. May 19, 2008) (internal
            quotation marks omitted)).

Id. at *2 (quoting United States v. Almonte, No. 14 Cr. 86 (KPF), 2014 WL

3702598, at *1 (S.D.N.Y. July 24, 2014)).

      Mr. Thomas’s motion is plainly untimely. But even considering the

motion on the merits — or, alternatively, even considering the motion as a

second application for compassionate release under 18 U.S.C. § 3582(c)(1)(A)

using the same “extraordinary and compelling reasons” standard articulated

previously, see Thomas, 2020 WL 6364677, at *3 — this Court concludes that

Mr. Thomas has not met his burden. The outbreak that Mr. Thomas and his

counsel described at FCI Loretto was short-lived; the facility currently lists zero

inmates and zero staff members as testing positive for the COVID-19 virus, and

FCI Cumberland currently reports similar numbers. See

https://www.bop.gov/coronavirus/ (last visited July 13, 2021). Separately,

Mr. Thomas’s prior submissions did not suggest any medical issues for which

                                         3
he had not received appropriate care from the BOP, see Thomas, 2020 WL

6364677, at *5, and this Court will not consider his refusal to avail himself of

the COVID-19 vaccine as an extraordinary and compelling basis for

compassionate release. See generally United States v. Kurti, No. 02 Cr. 1014

(LAP), 2021 WL 2823562, at *3 (S.D.N.Y. July 7, 2021) (“The Court joins those

and other courts in finding that a defendant who unreasonably declines a

vaccination cannot establish ‘extraordinary and compelling circumstances

warranting release’ on account of COVID-19.” (collecting cases)). Mr. Thomas’s

motion for reconsideration is therefore denied.

      In his more recent pro se submission, Mr. Thomas recounts that after

his transfer to FCI Cumberland, he requested a further transfer to home

confinement, and was advised by the BOP that he could renew such a request

only after completion of the RDAP program. (Dkt. #634). Accordingly, he

requests that this Court clarify to the BOP that its recommendation that he

participate in the RDAP program was just that, a recommendation, and the

Court grants this request. (Id.). On this point, the Court understands why the

BOP may have been confused by the sequence of events where Mr. Thomas

specifically requested placement in the RDAP program (citing the Court’s

recommendation); obtained placement in the program and a consequent

transfer to FCI Cumberland; and then switched gears to request a transfer to

home confinement. The Court writes to confirm what the BOP already knows,

namely, that its recommendation that Mr. Thomas participate in the RDAP

program was simply a recommendation. But in agreeing with Mr. Thomas on


                                        4
that limited point, the Court is not taking a position with respect to his

application for home confinement — an application that is committed to the

sole discretion of the BOP. See United States v. Corley, No. 18 Cr. 454-3 (KPF),

2021 WL 242451, at *4 n.7 (S.D.N.Y. Jan. 25, 2021).

      The Clerk of Court is directed to terminate the motions at docket entries

619 and 634, as well as the motion at docket entry 605 that was resolved by a

prior order of the Court. The Government is directed to transmit a copy of this

Order to the appropriate BOP personnel at FCI Cumberland.

       SO ORDERED.

Dated: July 14, 2021
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge




                                        5
